Frank A. Gulotta, J.
This is an application by a taxpayer to intervene in a lawsuit being conducted by the municipality of which he is a taxpayer, because he differs with its officials on how the litigation should be handled. He does not show that he has any special interest in the action differing from that of other taxpayers and hence does not bring himself within the provisions of section 193-b of the Civil Practice Act as interpreted in the case of Town of Irondequoit v. Monroe County (171 Misc. 125).
*280The suit involves work done in paving a parking field which the City Engineer has certified to have been done properly.
Public officials necessarily are vested with a certain amount of discretion in reaching decisions in a great many areas. It does not follow that they must resist paying for work which they believe to have been fairly and honestly done, even though there might exist some technical defense to a demand for payment.
They may be called to account for fraud or collusion under section 51 of the General Municipal Law, but absent these elements, the petitioner may not interfere with their prerogative to manage the affairs of the city duly intrusted to them by the voters of that city. Any other rule could result in allowing each taxpayer to intervene and voice his views which would lead to a most chaotic situation.
Application denied. Short-form order signed.